Woodward, J.
The cases upon similar questions which have been decided, are referred to by the counsel, and we need not repeat the reference more specially.
If the indorsement upon the indictment were otherwise sufficient, it appears clearly enough that it was presented to a court having jurisdiction of the offense. It is not essential to name the court in the indorsement, although such would be the better, and the truly correct practice. But the whole is to be considered together. The indictment is entitled “The State of Iowa, Lee county, District Court.” The body of it recites the “grand jurors for the state of Iowa, * * * for the body of the county of Lee,* * * at a term of the district court for said county, do find,” &c. This is indorsed “a true bill,” and filed, and this filing is signed E. J. Leach, clerk. The court knows officially *17who is its clerk, and. other courts assume him to be such, where he so styles himself, and his signature and certificate are authenticated by the seal of the court; and it is through these alone that the indictment can come to the cognizance of any other court.
But the main question is, whether the court could, on its own motion, order the amendment of the indorsement upon the indictmeut.
The amendment itself, and the arguments of counsel, assume that it was essential that the indorsement should contain the matter added by the order of the court. The statement preceding this opinion shows what the indorsement was before the amendment. In the case of The State v. Axt, 6 Iowa, 511, we have held that this indorsement, as it was, was sufficient, and that the omission of the matter added by the court, is not a cause for quashing the indictment.
The case of The State v. Glover, 3 G. Greene, 249, and of the States. Dixon, 4 G. Greene,381, were decided under the former law. This court has held, in the case of Axt, that section 2914 of the Code, is to be regarded as direct tory, inasmuch as section 2916 forbids the setting aside an indictment for such a cause, as we construe it. In other words, we are of the opinion that the law has been so changed, that an indictment is not to be set aside for the want of such an indorsement. It is desirable that the indorsement should be made expressing the facts directed by section 2914, but its validity will not depend upon this; and the indictment, in the present case, was legally sufficient as it stood
The judgment of the district court is affirmed.